UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6410



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JAMES RICHARD HYDEN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    Cynthia D. Kinser, Magistrate
Judge. (CR-90-39-B, CA-94-597-R)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James Richard Hyden, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals from the magistrate judge's order denying

his motion for relief under 28 U.S.C. § 2255 (1988), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1217.* We have reviewed the record and the mag-

istrate judge's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Hyden, Nos. CR-90-39-B; CA-94-597-R (W.D. Va. Feb. 26, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




    *
     The parties consented to the magistrate judge's jurisdiction
under 28 U.S.C.A. § 636(c) (West 1993).

                                  2